Citation Nr: 1632595	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for neurological impairment of the bilateral lower extremities, to include as secondary to a low back disability or due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from September 1950 to September 1970 with combat service in Korea and the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

In January 2014, the Veteran requested to appear before the Board at a videoconference hearing.  The hearing was scheduled for October 2015 and the Veteran was notified of the time and place of the hearing in a September 2015 letter.  On October 15, 2015, he withdrew his request for a hearing in accordance with 38 C.F.R. § 20.704(e) (2015).  The Board will therefore proceed with this case without a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  Specifically, an adequate medical opinion addressing the etiology of the Veteran's claimed disabilities must be obtained.  The Veteran was provided a VA examination in April 2012, but the accompanying medical opinions are impermissibly vague and make no reference to any specific evidence in the claims file, to include the Veteran's reports of an injury during service.  In addition, the record contains some records of private treatment that require translation from Spanish to English. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain English translations of the Spanish language medical treatment records from Dr. Arturo J. Lopez Rivera, received by VA on September 28, 2011. 

2.  Provide the claims file to a VA examiner with the appropriate expertise to render medical opinions addressing the etiology of the claimed lumbar and cervical spine disabilities and neurological impairment of the lower extremities.  

After reviewing the claims file, including the service records and Veteran's statements, the examiner should:

a)  Provide an opinion stating whether it is more likely than not (i.e., probability greater than 50 percent) that the Veteran's lumbar and cervical arthritis and degenerative disc disease are etiologically related to any incident of active duty service, to include a back injury in 1970.

The Veteran reports that he injured his lumbar and cervical spine in early 1970 in Vietnam after falling down several stairs and landing on his buttocks.  He further states that he did not seek treatment for the injury because of the circumstances of his combat service.  Service treatment records do not document the injury reported by the Veteran and no spinal abnormalities were identified at the May 1970 retirement examination.  The Veteran made occasional complaints of back and neck pain during service, but treatment records indicate these complaints were associated with various diseases, including infectious mononucleosis.  The post-service medical evidence indicates the Veteran first sought treatment for neck, back, and leg complaints in December 2008.  Although the Veteran's reported in-service injury is not documented in the service records, the examiner should accept the Veteran's statements regarding the 1970 lumbar and cervical spine injury as true.

b)  Provide an opinion stating whether it is more likely than not (i.e., probability greater than 50 percent) that the Veteran's claimed neurological impairment of the lower extremities is etiologically related to his known exposure to herbicides in Vietnam. 

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

3.  Readjudicate the claims on appeal.  If the benefits sought are not granted, issue a SSOC to the Veteran before returning the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




